  Case 2:20-cv-04467-BMC Document 8 Filed 10/29/20 Page 1 of 2 PageID #: 92
                         JACQUELINE M. JAMES, ESQ.
 The James Law Firm                                                 T: (914) 358 6423
 445 Hamilton Avenue                                                F: (914) 358 6424
 Suite 1102                                                         jjames@JACQUELINEJAMESLAW.COM
 White Plains, NY 10601                                             jacquelinejameslaw.com


                                               October 29, 2020


VIA ECF

Hon. Brian M. Cogan
U.S. Dist. Court for the Eastern Dist. of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        RE:      Strike 3 Holdings, LLC v. John Doe infringer identified as using IP address
                 108.27.20.218
                 Dkt. No. 2:20-cv-04467-BMC

Judge Cogan,

        Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) and Defendant, John Doe subscriber assigned IP
address 108.27.20.218, (“Defendant”) jointly submit this letter as required by the Court’s September 23,
2020 Scheduling Order, ECF No. 5.

         This is a BitTorrent copyright infringement suit. Using proprietary software named VXN Scan
(“VXN”), Plaintiff’s investigators have recorded forensic evidence that Defendant’s IP address has
downloaded and distributed 47 of Plaintiff’s copyrighted movies using the BitTorrent protocol. Plaintiff
relied upon IP address geolocation technology to determine that Defendant’s IP address is located in Great
Neck, NY, within this Court’s jurisdiction. See Malibu Media, LLC v. Doe, No. 14-4808, 2016 WL
4574677, at *3–4 (E.D.N.Y. Sept. 1, 2016) (discussing reliance on geolocation technology to establish
prima facie case of personal jurisdiction). Based on this evidence, Plaintiff filed suit against Defendant for
direct copyright infringement, pursuant to 17 U.S.C. §§ 106 and 501. The Court has subject matter
jurisdiction over this action pursuant to 28 U.S.C. § 1331 (federal question) and 28 U.S.C. §
1338 (jurisdiction over copyright actions).

          At this time, defense counsel has not disclosed Defendant’s identity to Plaintiff. Since BitTorrent
is anonymous, revealing only the IP address used to commit the infringement, Plaintiff sought (and was
granted) leave to serve a subpoena on Defendant’s Internet Service Provider (“ISP”) to learn his or her
name and address. ECF No. 7. In light of the time-restrictions placed on that subpoena by the Court’s
order authorizing that subpoena, see id., Plaintiff does not expect to receive a response to that subpoena
until November 27, 2020 (assuming no objection is filed), after which Plaintiff must investigate whether it
still has an adequate basis to further identify the defendant as the infringer and, if so, to amend its pleadings
and serve Defendant with process.




                                                                                                               1
  Case 2:20-cv-04467-BMC Document 8 Filed 10/29/20 Page 2 of 2 PageID #: 93



        Plaintiff contemplates that the parties may seek the entry of a confidentiality order regarding
discovery materials in this matter, and unless discovery disputes arises, Plaintiff contemplates that it will
file a motion for summary judgment at the conclusion of fact and expert discovery.

         The enclosed Case Management Plan includes a schedule to complete non-expert discovery within
the 90-day time period for a “non-complex” case, but beginning not from the Initial Status Conference
(11/5) but from January 1, 2021, a date 35 days after Plaintiff anticipates receiving the subpoena response,
to afford Plaintiff 14 days to amend its pleadings and effect service of process and 21 days for Defendant
to respond to the Complaint. Fed. R. Civ. P. 12(a)(1)(A)(i).

         Finally, the Plaintiff notes that the enclosed Case Management Plan does not account for expert
discovery, which Plaintiff believes will be important in this matter to explain the computer forensics
evidence that will prove Defendant infringed on Plaintiff’s copyrighted works by downloading and
distributing them using the BitTorrent protocol.

       We look forward to discussing this matter with Your Honor further at the Initial Status Conference
on November 5, 2020. Thank you for your attention to this matter.

Respectfully submitted,

 /s/ Jacqueline M. James                               /s/ Leslie Farber
 Jacqueline M. James, Esq.                             Leslie Farber, Esq.
 The James Law Firm                                    33 Plymouth Street, Suite 204
 445 Hamilton Avenue, Suite 1102                       Montclair, NJ 07042-2607
 White Plains, NY 10601                                Ph. 973-509-8500 x 213
 Ph. 914-358-6423                                      Fax: 973-860-1174
 Fax: 914-358-6424                                     Email: LFarber@LFarberLaw.com
 Email: jjames@jacquelinejameslaw.com




Encl.




                                                                                                           2
